Exhibit 10.2

DARA BIOSCIENCES, INC.

8601 Six Forks Road, Suite 160

Raleigh, North Carolina 27615

October 21, 2008

Gilford Securities Incorporated

777 Third Avenue, 17th Floor

New York, NY 10017

Attention: Robert A. Maley

Ladies and Gentlemen:

The undersigned, DARA BioSciences, Inc., a Delaware corporation (the “Company”),
proposes to offer for sale to certain “institutional” and “accredited investors”
through Gilford Securities Incorporated, a New York corporation, as placement
agent (“Gilford” or the “Placement Agent”), pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the “Act”),
up to 8,500,000 units (each, a “Unit” and collectively, the “Units”) at a
purchase price of $1.00 per Unit on a “best efforts” basis (the “Offering”).
Each “Unit” shall consist of (i) one share of common stock (“Common Share”), par
value $0.01 per share, of the Company (“Common Stock”), (ii) one Class A common
stock purchase warrant (“Class A Warrant”), and (iii) one Class B common stock
purchase warrant (“Class B Warrant”, and together with the Class A Warrants, the
“Warrants”). Each Class A Warrant shall be exercisable for a period of five
years, commencing on the date that is six months from the date of issuance, and
entitles the holder to purchase one share of Common Stock at an exercise price
equal to the greater of: (a) with respect to Class A Warrants issued at the
First Closing (as defined hereinafter), (i) $0.01 above the closing bid price of
the Common Stock on the trading day immediately preceding the First Closing (as
reflected on the Nasdaq Capital Market, trading symbol “DARA”), and (ii) $1.30
(subject to customary adjustments for stock splits, dividends, reorganizations
and other capital events) (the “Class A Warrant First Closing Price”); (b) with
respect to the Class A Warrants issued at the Second Closing (as defined
hereinafter), if necessary, (i) $0.01 above the closing bid price of the Common
Stock on the trading day immediately preceding the Second Closing, and (ii) the
Class A Warrant First Closing Price (subject to customary adjustments for stock
splits, dividends, reorganizations and other capital events) (the “Class A
Warrant Second Closing Price”); and (c) with respect to the Class A Warrants
issued at the Third Closing (as defined hereinafter), if necessary, (i) $0.01
above the closing bid price of the Common Stock on the trading day immediately
preceding the Third Closing, and (ii) the Class A Warrant Second Closing Price
(subject to customary adjustments for stock splits, dividends, reorganizations
and other capital events) (the “Class A Warrant Third Closing Price”)
(collectively, the “Class A Warrant Shares”). Each Class B Warrant shall be
exercisable for a period of five years, commencing on the date that is 12 months
and one day after the date of issuance, and entitles the holder to purchase
one-half share of Common Stock at



--------------------------------------------------------------------------------

an exercise price of $2.25 per share (subject to customary adjustments for stock
splits, dividends, reorganizations and other capital events) (the “Class B
Warrant Shares”, and together with the Class A Warrant Shares, the “Warrant
Shares”).

The Offering will be made pursuant to a prospectus supplement (the “Prospectus
Supplement”) to the existing effective registration statement of the Company,
file No. 333-150150 (“Registration Statement”), on file with the Securities and
Exchange Commission (the “Commission”) registering the issuance of the Common
Shares, the Warrants and the Warrant Shares.

The Units will be offered pursuant to the terms and conditions set forth in a
Securities Purchase Agreement among the Company and each purchaser (“Purchaser”)
identified on the signature pages thereto (the “Securities Purchase Agreement”),
the Class A Warrant attached as Exhibit A thereto, and the Class B Warrant
attached as Exhibit B thereto, and pursuant to the Registration Statement and
Prospectus Supplement (collectively, with the annexes and appendices thereto,
the “Offering Documents”).

There is no minimum Unit subscription amount for Purchasers or minimum Offering
amount.

Capitalized terms used herein, unless otherwise defined or unless the context
otherwise indicates, shall have the meanings set forth in the Securities
Purchase Agreement.

1. Appointment of Placement Agent. Gilford is hereby appointed the Placement
Agent of the Company during the offering period herein specified (the “Offering
Period”) for the purposes of assisting the Company on a “best efforts” basis in
finding qualified Purchasers for the purchase of Units in the Offering. The
Offering Period shall commence effective October 1, 2008 (the “Commencement
Date”) and shall continue until the Stockholder Approval Termination Date,
unless extended by mutual written agreement of the Company and Gilford (the
“Termination Date”). Gilford hereby accepts such agency and agrees to assist the
Company on a “best efforts” basis in finding qualified Purchasers for the
purchase of Units in connection with the Offering. Gilford’s agency hereunder is
not terminable by the Company except upon termination of the Offering.

As part of the Placement Agent’s representation of the Company with respect to
the Offering, the Placement Agent shall assist the Company in identifying
potential investors on behalf of the Company and contact such potential
investors and other potential investors as the Company may designate. In
addition, the Placement Agent shall assist the Company in structuring,
negotiating and effectuating the Offering.

2. Representations, Warranties and Covenants of the Company. Except as set forth
in the SEC Reports, the Company represents, warrants and covenants to the
Placement Agent, that as of the date hereof, and as of the First Closing Date,
the Second Closing Date and the Third Closing Date, as follows:

 

2



--------------------------------------------------------------------------------

(a) Registration Statement; Prospectus Supplement. A Registration Statement of
the Company relating to the Offering, a copy of which is available through the
Commission’s website, has been prepared in conformity in all material respects
with the requirements of the Act and the rules and regulations (the “Rules and
Regulations”) of the Commission promulgated thereunder. Prior to the opening of
the Trading Market on the Trading Day immediately following the First Closing
Date, the Company will file a Prospectus Supplement covering the sale of the
Common Shares, the Warrants, the Placement Agent Warrant (as defined hereafter)
and the Reserve Shares (as defined hereafter), with such changes or insertions
as are required by Rule 430A under the Act or permitted by Rule 424(b) under the
Act. As used in this Agreement, the term “Registration Statement” means such
registration statement, as amended at the time when it was or is declared
effective under the Act, including all financial schedules and exhibits thereto
and including any information omitted therefrom pursuant to Rule 430A under the
Act and included in the Prospectus (as hereinafter defined); the term
“Preliminary Prospectus” means each prospectus subject to completion filed with
such registration statement or any amendment thereto (including the prospectus
subject to completion, if any, included in the Registration Statement or any
amendment thereto at the time it was or is declared effective) under the Act;
and the term “Prospectus” means the prospectus first filed with the Commission
pursuant to Rule 424(b) under the Act, or if no prospectus is required to be
filed pursuant to Rule 424(b), such term means the prospectus included in the
Registration Statement; except that upon filing of an amendment to the
registration statement or prospectus or a supplement to the prospectus after the
date hereof and prior to each Closing Date (as hereinafter defined), the term
“Registration Statement” shall include such registration statement as so
amended, and the term “Prospectus” shall include the prospectus as so amended or
supplemented.

(b) No Stop Orders. The Commission has not issued any order preventing or
suspending the use of the Registration Statement or the Prospectus Supplement.
At the time the Registration Statement became effective and at all times
subsequent thereto up to and on each Closing Date: (i) the Registration
Statement and the Prospectus Supplement will in all material respects conform to
the requirements of the Act and the Rules and Regulations; and (ii) neither the
Registration Statement nor the Prospectus Supplement will include any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make statements therein not misleading (in light
of the circumstances under which they were made).

(c) Company Representations and Warranties. The representations and warranties
made by the Company to the Purchasers in the Securities Purchase Agreement are
incorporated herein and have the same force and effect as if such
representations and warranties are made herein in their entirety.

(d) Due Authorization. The Company has all requisite power and authority to
execute and deliver this Agreement and to carry out the transactions
contemplated by this Agreement.

(e) No Distributions or Obligations. The Company has no obligation (contingent
or otherwise) to pay any distribution in respect of its Common Stock or
preferred stock. There exists no voting trusts or agreements, shareholders’
agreements, pledge agreements, buy-sell

 

3



--------------------------------------------------------------------------------

agreements, rights of first refusal or proxies relating to any securities of the
Company. The Company has no obligation (contingent or otherwise) to repurchase,
redeem or otherwise acquire any shares of Common Stock or preferred stock.

(f) Rights and Preferences of Securities; Commitments. The designations, powers,
preferences, rights, privileges, qualifications, limitations and restrictions in
respect of the Company’s capital stock are as set forth in the Company’s
Certificate of Incorporation and Bylaws, as amended (the “Charter Documents”),
attached to the Company’s current report on Form 8-K filed on February 12, 2008,
and all such designations, powers, preferences, rights, privileges,
qualifications, limitations and restrictions are valid, binding and enforceable
in accordance with all applicable laws (subject, as to enforcement, to the
discretion of the courts in awarding equitable relief and to applicable
bankruptcy, reorganization, insolvency, moratorium and similar laws affecting
the rights of creditors generally). Except for the Common Shares, Warrants and
Warrant Shares being offered in the Offering, and the outstanding options and
warrants disclosed in the Prospectus Supplement described in Section 2(a) above,
there is no commitment by the Company to issue shares of Common Stock,
subscriptions, warrants, options, preemptive rights, convertible securities or
other such rights or to distribute to holders of any of its equity securities
any evidence of indebtedness or asset, other than the warrants to be issued to
the Placement Agent, in the form attached hereto as Exhibit A (the “Placement
Agent Warrants”).

(g) Keeping of Records and Books of Account. The Company has maintained and
shall continue to maintain adequate records and books of account, in which
complete entries will be made in accordance with generally accepted accounting
principles, consistently applied, reflecting all financial transactions of the
Company and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made. The records and books of
account of the Company are in good order and have been properly maintained in
all material respects.

(h) Access to Corporate Documents. The minute books of the Company have been
made available to the Placement Agent and contain a complete summary of all
meetings and actions of the directors and shareholders of the Company since the
time of the Company’s incorporation and reflect all transactions referred to in
such minutes accurately in all material respects.

(i) Absence of Undisclosed Liabilities. The Company has no material outstanding
claims, liabilities, obligations or indebtedness, contingent or otherwise,
whether asserted or unasserted, except as set forth in the Company’s Quarterly
Report on Form 10-Q for the period ended June 30, 2008 (the “Latest 10-Q”) and
except those expenses incurred or to be incurred after June 30, 2008. All
liabilities of the Company incurred subsequent to June 30, 2008 have been
incurred in the ordinary course of business and do not involve borrowings that
individually exceed $50,000 and which do not exceed $100,000 in the aggregate.
The Company is not in default in respect of the terms or conditions of any
indebtedness.

 

4



--------------------------------------------------------------------------------

(j) Condition of Equipment, Machinery and Fixtures. The equipment, machinery and
fixtures utilized by the Company in the conduct of its business are generally in
good repair and operating condition and are fit for their intended purpose.

(k) No Defaults; Non-Contravention. Except for events that would not have a
Material Adverse Effect, neither the Company nor any subsidiary is in violation,
breach or default of or under, and consummation of the transactions herein
contemplated and the fulfillment of the terms of this Agreement and the Offering
Documents will not conflict with, or result in a breach or violation of, any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of the Company or any subsidiary pursuant to the terms of any
material agreement, indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries may be bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, nor will such action result in any violation of the provisions of the
Charter Documents of the Company or any of its subsidiaries, or any statute or
any order, rule or regulation applicable to the Company or any of its
subsidiaries, of any court or of any regulatory authority or other governmental
body having jurisdiction over the Company or any of its subsidiaries.

(l) Compliance with Laws; Environmental Matters, Licenses, Etc. The Company has
not received any notice of any violation of, or noncompliance with, any federal,
state, local or foreign laws, ordinances, regulations or orders (including,
without limitation, those relating to all applicable federal, state and local
insurance laws, rules and regulations, environmental protection, occupational
safety and health and other labor laws, ERISA, federal drug laws, federal
securities laws, equal employment opportunity, consumer protection, credit
reporting, “truth-in-lending,” and warranties and trade practices) applicable to
its business, the violation of, or noncompliance with which, would have a
Material Adverse Effect, and the Company knows of no facts or set of
circumstances which would give rise to such a notice. The Company has all
licenses and permits and other governmental certificates, authorizations and
permits and approvals (collectively, “Licenses”) required by every federal,
state and local government or regulatory body for the operation of its business
and the use of its properties. The Licenses are in full force and effect and no
violations are or have been recorded in respect of any License and no proceeding
is pending or threatened to revoke or limit any thereof. The Company has not
received any written opinion or memorandum from legal counsel providing that it
has taken any action that has resulted in, or is reasonably likely to result in,
the Company incurring any liability that may be material to its business,
prospects, financial condition, operations, property or affairs.

(m) Authorization of Agreement, Etc. Each of the Offering Documents and all
other agreements or documents required to be executed and delivered by the
Company in connection with the Offering (collectively the “Ancillary Documents”)
has been or will be duly executed and delivered by the Company and the
execution, delivery and performance by the Company of the Offering Documents and
the Ancillary Documents has been duly authorized by all requisite corporate
action by the Company and constitutes, or will constitute, the legal, valid and
binding

 

5



--------------------------------------------------------------------------------

obligation of the Company, as the case may be, enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights generally, and general equitable principles.
The execution, delivery and performance of this Agreement and the issuance, sale
and delivery of the Units, the Common Shares, the Warrants, the Placement Agent
Warrants, and the issuance and delivery of the Common Stock issuable upon
conversion of the Warrants and the Placement Agent Warrants (the “Reserved
Shares”) will not (i) violate any provision of law or statute or any order of
any court or other agency of government binding on the Company; or (ii) conflict
with or result in any breach of any of the terms, conditions or provisions of,
or constitute (with due notice or lapse of time or both) a default under, or
result in the creation of any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company under the Charter Documents
of the Company or any indenture, mortgage, lease agreement or other agreement or
instrument to which the Company is a party or by which it or any of its property
is bound or affected, except for such conflict, breach or default as to which
requisite waivers or consents shall have been obtained by the Company and
delivered to the Placement Agent by the time of Closing.

(n) Authorization of Units, Common Shares, Warrants, Placement Agent Warrants
and Reserved Shares. The issuance, sale and delivery of the Units, the Common
Shares, the Warrants, the Placement Agent Warrants and the Reserved Shares have
been duly authorized by all requisite corporate action of the Company, and when
so issued, sold and delivered pursuant to this Agreement and, in the case of the
Reserved Shares, the Warrants, the Placement Agent Warrants and the Charter
Documents, (i) the Units, the Common Shares and the Reserved Shares will be
validly issued and outstanding, free and clear of all liens, charges, claims and
encumbrances, restrictions or preemptive or any other similar rights and the
Company shall have paid all taxes, if any, in respect of the issuance thereof;
(ii) the Warrants and the Placement Agent Warrants will constitute valid and
binding obligations of the Company, enforceable as to the Company in accordance
with their terms, in each case subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and general equitable principles; and
(iii) no person has any preemptive or other similar rights to acquire any
securities of the Company as a result of the issuance of the Units, the Common
Shares, the Warrants, the Placement Agent Warrants or the Reserved Shares. The
offer and sale of the Units, the Common Shares, the Warrants, the Placement
Agent Warrants and the Reserved Shares are and will be in compliance with all
applicable federal and state securities laws.

(o) Insurance. All insurable assets and properties of the Company are insured
against all risks usually insured against by persons owning or operating similar
assets and properties in the localities where such assets and properties are
located, through insurance policies all of which are in full force and effect.
The Company will be insured against all claims relating to its services to the
same extent that the risks of such claims are usually insured against by persons
providing similar services. Each of the insurance policies referred to in this
section has been issued by an insurer of recognized responsibility. The Company
will provide to the Placement

 

6



--------------------------------------------------------------------------------

Agent a list of all insurance coverage carried by the Company, the carrier and
the terms and amount of coverage.

(p) Confidential Arrangements. The Company has taken reasonable precautions in
protecting the confidentiality, privacy and security of the business contacts
identified by the Placement Agent by taking appropriate administrative and
managerial action, and to use its best efforts to prevent disclosure of such
proprietary information to any and all persons and entities. The Company will
hold completely confidential the name, address, telephone, facsimile number,
account or other business number of such contact as may be introduced by the
Placement Agent. The above restrictions apply to any subsequent follow up,
repeated or extended or renegotiation transactions related to the Offering
regardless of the results of the Offering.

(q) No other Registration Rights. Except as provided for in the Offering
Documents, no holder of any securities of the Company has the right to include
such securities in the Registration Statement or the Prospectus Supplement.

(r) Manipulation or Stabilization of Price. Neither the Company, nor, to the
Company’s knowledge, any of its officers, directors, employees or stockholders,
has taken or will take, directly or indirectly, any action designed to cause or
result in, or which has constituted or which might reasonably be expected to
constitute, the stabilization or manipulation of the price of any of the
securities of the Company.

(s) Affiliation with FINRA. No officer, director or five percent or greater
stockholder of the Company has any direct or indirect affiliation or association
with any member of the Financial Industry Regulatory Authority (“FINRA”) and no
beneficial owner of the Company’s unregistered securities has any direct or
indirect affiliation or association with any FINRA member. The Company will
advise the Placement Agent and FINRA if, to its knowledge, any five percent or
greater stockholder of the Company is or becomes an affiliate or associated
person of a FINRA member participating in the Offering.

(t) No Integration with Prior Offerings. None of the Company, its subsidiaries,
any of their affiliates, or any person acting on any of their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the
Offering to be integrated with prior offerings by the Company for purposes of
the Act or any applicable stockholder approval provisions. None of the Company,
its subsidiaries, their affiliates or any person acting on any of their behalf
will take any action or steps referred to in the preceding sentence that would
cause the Offering to be integrated with other offerings.

(u) No Anti-Takeover Provisions. The Company and its Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s Charter Documents, stock option plan, or the laws of Delaware that is
or could become applicable as a result of the transactions

 

7



--------------------------------------------------------------------------------

contemplated by this Agreement including, without limitation, the Company’s
issuance of the Common Shares, the Warrants, the Placement Agent Warrants and
the Reserve Shares.

3. Representations, Warranties and Covenants of the Placement Agent. The
Placement Agent represents, warrants and covenants as follows:

(a) Authorization of Agreement, Etc. This Agreement has been duly and validly
authorized, executed and delivered by or on behalf of the Placement Agent.

(b) Compliance with Applicable Law. The Placement Agent will not knowingly take
any action that will result in the Units being offered or sold in a manner that
does not comply with applicable law, including, without limitation, the
provisions of the Act, or the rules and regulations of the Commission, any
Trading Market or FINRA. Without limiting the foregoing, the Placement Agent
will not be entitled to any fees or compensation under this Agreement without
first receiving approval from FINRA of its fee application dated
                    , 2008, which fee application accurately describes such fees
and compensation.

(c) Compliance with Offering Documents. The Placement Agent will offer the Units
in accordance with the Offering Documents and will deliver the Offering
Documents to each Purchaser before accepting a signed copy of the Offering
Documents or payment for any Units.

(d) Compliance with Laws of Jurisdictions. The Placement Agent will offer the
Units only in those jurisdictions in which it is permitted to sell the Units
pursuant to the laws of said jurisdiction, and the Placement Agent may arrange
for the Units to be offered by a broker/dealer properly licensed to do so in the
state where any such offer is made.

4. Closing; Placement and Fees.

(a) Closings. Upon receipt of executed Securities Purchase Agreements from the
Purchasers, in a form acceptable to the Company and the Placement Agent, and the
delivery by each Purchaser of the appropriate purchase price to Corporate Stock
Transfer for deposit in the Escrow Account and the Company’s acceptance thereof
as described in the Securities Purchase Agreement, the first closing of the
purchase and sale of up to an aggregate of 5,500,000 Units (the “Initial Units”)
shall take place at the offices of the Company’s counsel, K&L Gates, LLP, having
an office at 4350 Lassiter at North Hills Avenue, Suite 300, Raleigh, North
Carolina 27609 (the “Company’s Counsel”), on October 21, 2008, at 11:00 a.m.,
New York time, or at such other time and date agreed upon between the Placement
Agent and the Company (the “First Closing”). At the First Closing, at the
direction of the Company and the Placement Agent, payment for the Initial Units
being purchased shall be delivered to the Company from the Escrow Account and
made against delivery of certificates representing the number of Common Shares,
Class A Warrants and Class B Warrants equal to the number of Initial Units sold
to such Purchaser in the First Closing. If less than all of the Initial Units
are sold in the First Closing, the remaining Initial Units may be sold pursuant
to a second closing, which shall take place at the offices of the Company’s
Counsel on October 31, 2008 at 11:00 a.m., New York time, or at such other time
and date agreed upon between the Placement Agent and the Company (the “Second
Closing”). If applicable, a third closing of the purchase and sale of the
“Remaining Units” (equal

 

8



--------------------------------------------------------------------------------

to the number of the 8,500,000 Units remaining after subtracting the number of
Initial Units sold in the First Closing and the Second Closing) shall be held at
the offices of the Company’s Counsel no later than three Trading Days following
the satisfaction of the Stockholder Approval Condition (the “Third Closing”).
Following the First Closing, and Second Closing, if applicable, the Placement
Agent will continue to assist the Company in locating qualified Purchasers
during the remainder of the Offering Period. All purchase price amounts received
from Purchasers will continue to be deposited in the Escrow Account, pending
satisfaction of the conditions preceding the Second Closing and the Third
Closing. The Second Closing and Third Closing, if any, will be made on the same
terms as the First Closing, as set forth in this Section 4(a). If the First
Closing does not occur on or prior to November 15, 2008, the Second Closing (if
applicable) does not occur on or prior to November 30, 2008, or the Third
Closing (if applicable) does not take place on or before the Stockholder
Approval Termination Date, the Placement Agent will return any funds then
remaining in the Escrow Account to the Purchasers, without deduction or interest
thereon.

(b) Procedures at each Closing:

(i) Upon the First Closing, the Second Closing and the Third Closing, as
applicable, the Placement Agent shall receive certificates from the Company,
signed by the President or a Vice President thereof, certifying (A) that the
representations and warranties contained in Section 2 hereof are true and
accurate in all material respects as of the date of that Closing with the same
effect as though expressly made at that Closing; and (B) that attached thereto
are (1) true and correct copies of resolutions adopted by the Board of Directors
of the Company authorizing (i) the execution, delivery and performance of this
Agreement and the Ancillary Documents, and (ii) the issuance of the Common
Shares, the Warrants, the Placement Agent Warrants and the Reserved Shares, and
certifying that such resolutions have not been modified, rescinded or amended
and are in full force and effect; and (2) a true and correct copy of a
resolution adopted by the Company’s Board of Directors, authorizing the
execution, delivery and performance of each document to which it is a party, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect.

(ii) The Company shall file the Prospectus Supplement with the Commission prior
to the opening of the Trading Market on the first Trading Day following the
First Closing Date.

(iii) There shall be delivered on behalf of each Purchaser purchasing Units at
that Closing copies of the Securities Purchase Agreement signed by such
Purchaser.

(iv) The Placement Agent shall have received a certificate of good standing of
the Company, dated as of a recent date, from the Secretary of State of Delaware.

(v) Upon each of the First, Second and Third Closings, the Placement Agent shall
receive the Placement Agent Fee from the Escrow Account as set forth in
accordance with Section 4(c) of this Agreement.

 

9



--------------------------------------------------------------------------------

(c) Placement Agent Fee and Expenses. At each Closing as provided in paragraph
4(a) above, the Company shall pay to the Placement Agent a cash transaction fee
equal to 10% of the purchase price of the Units sold to Purchasers first
introduced to the Company by the Placement Agent subject to that Closing. The
Company shall also pay the Placement Agent a commission equal to 6% of the cash
proceeds actually received by the Company upon exercise of the Warrants issued
to Purchasers first introduced to the Company by the Placement Agent; provided
that the aggregate commission payable upon exercise of the Class A Warrants
shall not exceed $1,147,500. The Company will pay up to $20,000 in legal fees to
the Placement Agent’s legal counsel, of which $5,000 has been paid and $15,000
will be paid at the First Closing, and, in addition, the Company shall reimburse
the Placement Agent for its reasonable out-of-pocket expenses (other than legal
fees and expenses) incurred in connection with this Agreement on an accountable
basis.

(d) Issuance of Placement Agent Warrants. On each Closing Date, the Company will
issue to the Placement Agent or its designee Placement Agent Warrants to
purchase such number of shares of Common Stock equal to 10% of the number of
Units sold to Purchasers first introduced to the Company by the Placement Agent
in the First Closing, the Second Closing or the Third Closing, as applicable, at
an exercise price of $1.00 per share. The Placement Agent Warrants shall be in
the form attached hereto as Exhibit A.

5. Covenants of the Company.

(a) Amendments and Supplements. The Company covenants and agrees that, until the
Offering contemplated by the Offering Documents has been completed or
terminated, if there shall occur any event relating to or affecting, among other
things, the Company, or the proposed operations of the Company as described in
the Offering Documents, as a result of which it is necessary, in the opinion of
the Placement Agent and its counsel or the Company and the Company’s Counsel, to
amend or supplement the Offering Documents in order that the Offering Documents
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, the Company shall
immediately prepare and furnish to the Placement Agent a reasonable number of
copies of an appropriate amendment of or supplement to the Offering Documents,
in form and substance satisfactory to the Placement Agent and its counsel.

(b) Use of Proceeds. The net proceeds of the Offering of the Units will be used
by the Company for the purposes set forth in the Offering Documents.

(c) Expenses of Offering. The Company shall be responsible for, and shall bear
all expenses directly and necessarily incurred in connection with the Offering,
including, but not limited to, the costs of preparing, printing and filing the
Offering Documents to be used in connection with the Offering contemplated
hereby and all amendments and supplements thereto; preparing, printing and
delivering exhibits to the Offering Documents; and preparing, printing and
delivering all selling documents, and Blue Sky fees and filing fees. The Company
also shall pay for the costs and expenses in connection with the establishment
and maintenance of the

 

10



--------------------------------------------------------------------------------

Escrow Account referred to in Section 4 of this Agreement, and all other costs
and expenses incident to the performance of its obligations hereunder which are
not otherwise specifically provided for in this Section 5(c).

6. Indemnification.

(a) By the Company. The Company agrees to indemnify and hold harmless the
Placement Agent and its agents, shareholders, officers and directors, and each
person, if any, who controls the Placement Agent, as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever in
connection with performing its obligations hereunder or arising out of any
untrue statement of a material fact contained in the Offering Documents and the
Ancillary Documents, or the omission of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, unless such untrue statement or omission was made in
the Offering Documents or the Ancillary Documents in reliance upon and in
conformity with information furnished in writing to the Company in connection
therewith by the Placement Agent expressly for use therein;

(ii) against any and all loss, liability, claim, damage and expense whatsoever
to the extent of the aggregate amount paid in settlement of any litigation,
commenced or threatened, or any claim whatsoever based upon any such untrue
statement or omission; and

(iii) against any and all expense whatsoever incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission, to the extent
that any such expense is not paid under clause (i) or (ii) above.

(b) By the Placement Agent. The Placement Agent agrees to indemnify, defend and
hold harmless the Company and its agents, members, officers and directors from
and against any loss, liability, claim, damage and expense whatsoever which
arises out of or is based upon the gross negligence or willful misconduct of the
Placement Agent with respect to the Offering as determined in a final judgment
by a court of competent jurisdiction from which no appeal can be or is taken.

(c) Indemnification Procedures. If any action is brought against the Placement
Agent or the Company or any of their respective officers, directors,
shareholders, employees, agents, advisors, consultants and counsel or any
controlling persons (each, an “Indemnified Party” and collectively, the
“Indemnified Parties”), in respect of which indemnity may be sought against the
Company or the Placement Agent, respectively, pursuant to Sections 6(a) and
6(b), each such Indemnified Party shall promptly notify the other party (the
“Indemnifying Party”) in writing of the institution of such action (but the
failure to so notify shall not relieve the Indemnifying Party from any liability
it may have under this Section 6 unless such failure results in the imposition
of a default judgment which cannot be reopened) and the Indemnifying Party shall
promptly assume the defense of such action, including the employment of counsel
reasonably satisfactory to each such Indemnified Party and payment of expenses.
Each such Indemnified Party shall

 

11



--------------------------------------------------------------------------------

have the right to employ its own counsel in any such case, but the fees and
expenses of such counsel shall be at the expense of each such Indemnified Party
unless the employment of such counsel shall have been authorized in writing by
the Indemnifying Party in connection with the defense of such action or the
Indemnifying Party shall have not have promptly employed counsel reasonably
satisfactory to each such Indemnified Party to have charge of the defense of
such action or each such Indemnified Party shall have reasonably concluded that
there may be one or more legal defenses available to it or them or to other
Indemnified Parties which are different from or additional to those available to
one or more of the Indemnifying Parties and it would be inappropriate for the
same counsel to represent both parties due to actual or potential differing
interests between them, in any of which events such fees and expenses shall be
borne by the Indemnifying Party and the Indemnifying Party shall not have the
right to direct the defense of such action on behalf of each Indemnified Party.
Anything in this Section 6(b) to the contrary notwithstanding, the Indemnifying
Party shall not be liable for any settlement of any such claim or action
effected without its written consent, which consent shall not be unreasonably
withheld. Each party agrees to notify promptly the other party of the
commencement of any litigation or proceedings against such party regarding the
sale of the Units or the Memorandum.

(d) Contribution. In order to provide for just and equitable contribution in any
case in which (i) an Indemnified Party makes a claim for indemnification
pursuant to this Section 6, but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case; notwithstanding the fact that
the express provisions of this Section 6 provide for indemnification in such
case; or (ii) contribution under the Act may be required on the part of any
Indemnified Party, then each Indemnifying Party shall contribute to the amount
paid as a result of such losses, claims, damages, expenses or liabilities (or
actions in respect thereof) (A) in such proportion as is appropriate to reflect
the relative benefits received by each of the contributing parties, on the one
hand, and the party to be indemnified on the other hand, from the Offering; or
(B) if the allocation provided by clause (A) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
each of the contributing parties, on the one hand, and the party to be
indemnified on the other hand, in connection with the statements or omissions
that resulted in such losses, claims, damages, expenses or liabilities, as well
as any other relevant equitable considerations. In any case where the Company is
a contributing party and the Placement Agent is the Indemnified Party, the
relative benefits received by the Company on the one hand, and the Placement
Agent, on the other, shall be deemed to be in the same proportion as the total
net proceeds from the Offering (before deducting expenses) bear to the total
Placement Agent commissions received by the Placement Agent hereunder. Relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, or by the Placement Agent, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The amount paid or payable by an Indemnified Party as a
result of the losses, claims, damages, expenses or liabilities (or actions in
respect thereof) referred to above in this subsection (d), shall be deemed to
include any legal or other expenses reasonably incurred by such Indemnified
Party in connection with

 

12



--------------------------------------------------------------------------------

investigating, preparing or defending any such action or claim. Notwithstanding
the provisions of this subsection (d), the Placement Agent shall not be required
to contribute any amount in excess of the Placement Agent commissions applicable
to the Units placed by the Placement Agent hereunder. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 6, each person, if
any, who controls the Company within the meaning of the Act, each officer of the
Company, and each director of the Company shall have the same rights to
contribution as the Company, subject in each case to this subsection (d). Any
party entitled to contribution will, promptly after receipt of notice of
commencement of any action, suit or proceeding against such party in respect to
which a claim for contribution may be made against another party or parties
under this subsection (d), notify such party or parties from whom contribution
may be sought, but the omission so to notify such party or parties shall not
relieve the party or parties from whom contribution may be sought from any
obligation it or they may have hereunder or otherwise than under this subsection
(d), or to the extent that such party or parties were not adversely affected by
such omission. The contribution agreement set forth above shall be in addition
to any liabilities which any Indemnifying Party may have at common law or
otherwise.

7. Miscellaneous.

(a) General. Gilford’s obligation to proceed with the Offering is conditioned
upon Gilford’s due diligence investigation of the Company. The Company shall
supply Gilford with such financial statements, contracts and other corporate
records and documents as may be reasonably requested of it. In addition, Gilford
shall be fully informed by the Company of any events that might have a material
affect on the financial condition of the Company.

(b) Survival. Any termination of the Offering without consummation thereof shall
be without obligation on the part of any party except that the provisions of
Section 5(c) hereof and the indemnification provisions provided in Section 6
hereof shall survive any termination and shall survive each Closing.
Additionally, the Placement Agent shall be entitled to retain any accountable
expense payments to the extent it has been paid prior to the date of
termination.

(c) Representations, Warranties and Covenants to Survive Delivery. The
representations, warranties, indemnities, agreements, covenants and other
statements of the Company shall survive execution of this Agreement and delivery
of the Units for a period of 18 months following the Termination Date.

(d) No Other Beneficiaries. This Agreement is intended for the sole and
exclusive benefit of the parties hereto and their respective successors and
controlling persons, and no other person, firm or corporation shall have any
third-party beneficiary or other rights hereunder.

(e) Governing Law. This Agreement shall be deemed to have been made and
delivered in New York City and shall be governed as to validity, interpretation,
construction, effect and in all other respects by the internal laws of the State
of New York. The Company (i) agrees that any legal suit, action or proceeding
arising out of or relating to this letter shall be instituted exclusively in New
York State Supreme Court, County of New York, or in the United

 

13



--------------------------------------------------------------------------------

States District Court for the Southern District of New York, (ii) waives any
objection which the Company may have now or hereafter to the venue of any such
suit, action or proceeding, and (iii) irrevocably consents to the jurisdiction
of the New York State Supreme Court, County of New York, and the United States
District Court for the Southern District of New York in any such suit, action or
proceeding. The Company further agrees to accept and acknowledge service of any
and all process which may be served in any such suit, action or proceeding in
the New York State Supreme Court, County of New York, or in the United States
District Court for the Southern District of New York and agrees that service of
process upon the Company mailed by certified mail to the Company’s address shall
be deemed in every respect effective service of process upon the Company, in any
such suit, action or proceeding.

(f) Notices. All notices, requests, demands and other communications that are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally, acknowledged by
nationally recognized overnight courier or by facsimile. All notices shall be
made to the parties at the addresses designated above, or at such other or
different addresses which a party may subsequently provide with notice thereof,
and to their respective legal counsel, as follows:

(i) If to the Placement Agent, to:

Gilford Securities Incorporated

777 Third Avenue, 17th Floor

New York, New York 10017

Facsimile: (212) 223-1683

Attention: Robert A. Maley

with a copy to:

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, 22nd Floor

Denver, Colorado 80202

Facsimile: (303) 223-1111

Attention: Adam J. Agron

or to such other person or address as the Placement Agent shall furnish the
Company in writing.

(ii) If to the Company, to:

DARA BioSciences, Inc.

8601 Six Forks Road, Suite 160

Raleigh, North Carolina 27615

Facsimile: (919) 861-0239

Attention: John Didsbury

with a copy to:

 

14



--------------------------------------------------------------------------------

K&L Gates, LLP

4350 Lassiter at North Hills Avenue, Suite 300

Raleigh, North Carolina 27609

Facsimile: (919) 516-2028

Attention: Scott Coward

or to such other person or address as the Company shall furnish the Placement
Agent in writing.

(g) Counterparts. This Agreement may be signed in counterparts with the same
effect as if both parties had signed one and the same instrument.

(h) Form of Signature. The parties hereto agree to accept a facsimile
transmission copy of their respective signatures as evidence of their respective
actual signatures to this Agreement.

(i) Modification. This Agreement (i) constitutes the entire agreement between
the parties, (ii) shall be binding upon and inure to the benefit of both parties
hereto and their respective successor and assignees, and (iii) may only be
modified by a written instrument which is executed by both parties thereto.

(j) Non-Circumvention. The Company and the Placement Agent agree that no effort
shall be made to circumvent the terms and conditions of this Agreement or gain a
fee, commission, remuneration, consideration or benefit whatsoever. With respect
to any attempt at circumvention of this Agreement, the injured party is entitled
to seek any and all legal remedies, fees or compensation equal to those received
or committed or agreed to be paid pursuant to the terms of this Agreement as the
same are due and payable to the circumvented party under the terms of this
Agreement.

(k) Good Faith. The Company and the Placement Agent understand that this
Agreement is a reciprocal and mutual one and both warrant, covenant, and promise
that it will act in good faith toward each other in the performance of this
Agreement and in other matters.

(l) Further Services. The Placement Agent shall, if requested by the Company,
testify in, and shall prepare and assist in the preparation of testimony for,
any judicial or administrative proceeding in respect of the services performed
by the Placement Agent hereunder. With respect thereto, the Company shall pay,
in addition to the fees and expenses payable to the Placement Agent hereunder,
for the time required to expend by the Placement Agent at its standard hourly
rates as then in effect, together with reasonable out-of-pocket expenses, but
not limited to, fees and expenses of its legal counsel.

(m) Waiver of Breach. The waiver by either the Placement Agent or the Company of
any provision of this Agreement shall not be construed as a waiver of any
subsequent breach hereof.

 

15



--------------------------------------------------------------------------------

[Remainder of This Page Intentionally Left Blank; Signature Page to Follow]

 

16



--------------------------------------------------------------------------------

If you find the foregoing is in accordance with our understanding, kindly sign
and return to us a counterpart hereof, whereupon this instrument along with all
counterparts will become a binding agreement between us.

 

Very truly yours,

DARA BIOSCIENCES, INC.

By:

 

/s/ John Didsbury

Name: John Didsbury

Title: President

Agreed:

 

GILFORD SECURITIES INCORPORATED

By:

 

/s/ Robert A. Maley

  Robert A. Maley   President

 

17



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   Placement Agent Warrant